Opinion of the Court by
Judge Williams:
The testator by his last will directed “ that after the payment of his debts all the residue of his estate, real, personal, and mixed, should remain in the possession of his wife for and during her *407widowhood, the better to enable her to maintain and educate their ■children, and at her death the estate to be equally divided among his children and the survivors of them.”
A daughter of the testator died after the decease of her father and before the termination of the particular estate to her mother, leaving two children; these children seek to get their mother’s portion of the estate which appellant resists. The devise was a vested remainder upon testator’s death, to be possessed and enjoyed upon the happening of the marriage or death of the surviving widow, hence all the surviving children of the testator at his death took an immediate, vested interest, which would descend by operation of law to their heirs-at-law unless otherwise disposed of by the legatee.
■ This being the view of the court below the judgment is affirmed.